Citation Nr: 0203484	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issues of entitlement to service connection for 
hypertension, including as secondary to PTSD, and a chronic 
skin disorder, claimed as skin rash, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1967 to January 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in April 1998; the RO issued 
a statement of the case in July 1998; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
July 1998. 

The Board issued a decision in September 2000 which was 
subsequently vacated by a March 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the September 2000 Board decision was vacated and 
remanded for readjudication in light of the Veterans Claims 
Assistance Act of 2000 enacted during the pendency of the 
appeal to the Court.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for hypertension, 
including as secondary to PTSD, and a chronic skin disorder, 
claimed as skin rash, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary to decide the appealed claim for 
service connection for PTSD is of record. 

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful event of mortar and 
rocket attacks on the base, and medical evidence of a nexus 
between diagnosed PTSD and this stressful event in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this veteran's case, the requirements of 
the Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  In the rating decision, statement 
of the case, and supplemental statement of the case, as well 
as in the vacated Board decision, the veteran was advised of 
what must be demonstrated 


to establish service connection for PTSD.  The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence which might be relevant 
to the veteran's claim, and the veteran has not identified 
any additional treatment records or other evidence which has 
not been obtained.  The veteran was afforded a VA PTSD 
examination.  During the pendency of the appeal, the veteran 
submitted lay and medical additional evidence which the Board 
has considered in the current appeal.  Accordingly, no 
further notice to the veteran or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The veteran contends that he currently suffers from PTSD as a 
result of in-service stressors of mortar, rocket, and small 
artillery fire on the Can Tho Base where he was stationed 
during his service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) 


on June 18, 1999, and at the time the veteran's claim for 
service connection for PTSD was filed, the requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Generally, when a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the Board finds 
that the new regulation is potentially more beneficial in 
this veteran's case because it only requires medical evidence 
of a current diagnosis of PTSD in accordance with DSM-IV, but 
no longer requires a "clear" diagnosis of PTSD.  The 
veteran was notified of this change in regulation. 

The Board also notes that the veteran's claim for service 
connection for PTSD was denied by the RO as not well 
grounded.  The statement of the case informed the veteran of 
the legal requirements to establish service connection for 
PTSD, including the provisions regarding the merit-based 
application of reasonable doubt.  The veteran, including 
through his attorney, has at all times argued his case for 
service connection on the merits, has not been mislead into 
presenting evidence or argument only on the requirements for 
well groundedness, and he did not indicate he wanted a 
personal hearing.  For these reasons, and in light of the 
Board's grant of the appeal for service connection for PTSD, 
the Board finds that the veteran has not been prejudiced by 
the determination that the claim was not well grounded, nor 
by the Board's current decision on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 


(1993).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West Supp. 2001); 38 C.F.R. § 3.304(d),(f) (2001); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's DD Form 214 does 
not indicate references to combat, but reflects that he 
earned the National Defense Service Medal, Expert M16, 
Vietnam Service Medal, Army Commendation Medal, Vietnam 
Campaign Medal, and Good Conduct Medal.  Service personnel 
records reflect that the veteran's military occupational 
specialty was a wheel vehicle mechanic or repairman.  While 
the veteran alleges generally that he saw "combat" in 
Vietnam, he has not indicated any specific combat incident, 
only general incidents of mortar fire on the base.  The 
October 2001 lay statement from a fellow service member only 
corroborates the veteran's assertion that the Can Tho Base 
sustained enemy rocket, artillery, or mortar fire, and that 
the Base was 


almost overrun during the TET offensive, but does not contend 
that the veteran personally engaged in combat with the enemy.  
The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  For these reasons, the 
Board finds that the veteran did not engage in combat with 
the enemy and that the reported stressor is not claimed to be 
related to combat.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor which included mortar 
attacks against the base.  After a review of the evidence, 
however, the Board finds that the evidence of record, 
primarily the October 20001 lay statement by a fellow 
serviceman who served with the veteran in Vietnam, is 
sufficient to raise a reasonable doubt as to whether the 
alleged stressor of mortar fire, rockets, and small artillery 
fire occurred on the Can Tho base where the veteran was 
stationed.  The lay statement from a fellow service member 
reflects that the base on which the veteran was stationed, 
Can Tho, especially the airstrip, was attacked by mortar 
fire, rockets, and small artillery fire, including as part of 
the TET offensive.  This lay statement offers some credible 
supporting evidence that the alleged stressor occurred.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996) (required corroboration of the 
occurrence of in-service stressors need not be found only in 
service records).  Based on this lay statement, the Board 
finds that the evidence is sufficient to raise a reasonable 
doubt as to whether the alleged stressor of mortar, rocket, 
and artillery fire on Can Tho Base during the TET offensive 
occurred during the veteran's active duty service.  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that this reported stressor occurred.  38 C.F.R. 
§ 3.102.

The favorable medical evidence of record includes a medical 
diagnosis of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the stressful event of the base being 
attacked by mortar fire, rockets, and small artillery in 
service, the two additional elements required to establish a 
claim for service connection for 


PTSD.  38 C.F.R. § 3.304(f).  For example, a February 2002 
psychiatric entry reflects a diagnosis of PTSD (with comorbid 
depression) based on the stressful events as reported in the 
October 2001 letter from the fellow service member (mortar 
fire, rockets, and small artillery fire during the TET 
offensive).  At the VA PTSD examination in June 1998, the 
veteran reported that he was in the TET offensive in 1967.  
The VA examiner did not enter a diagnosis of PTSD, but did 
write that, if the events the veteran described as having 
occurred in Vietnam were true, then the DSM-IV criteria for a 
PTSD diagnosis would be met.  The history supporting a 
psychological diagnosis of PTSD in September 1997 included 
reports of sustaining small arms, rocket, and artillery fire, 
among other reported unverified stressors.  The Board notes 
that the unfavorable medical evidence demonstrates additional 
psychiatric diagnoses other than PTSD, and that several of 
the PTSD diagnoses of record are based on additionally 
reported stressful events other than the only verified 
stressful event of mortar fire, rockets, and small artillery 
fire at the Can Tho Base, including during the TET offensive.  
The favorable evidence is sufficient, however, to raise a 
reasonable doubt as to whether the veteran currently has a 
diagnosed disability of PTSD which is etiologically related 
to the only verified stressful event during service.

As indicated, the record includes a medical diagnosis of 
PTSD, competent evidence which supports the veteran's 
assertion of in-service incurrence of the stressful event of 
mortar fire, rockets, and small artillery fire attack on the 
Can Tho Base, and medical evidence of a nexus between 
diagnosed PTSD and the stressful event in service.  For these 
reasons, with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran's diagnosed 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
5103, 5103A (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  This decision of the Board 
establishes service connection only for the veteran's PTSD, 
not for any other separately diagnosed psychiatric disability 
or symptomatology which has not been attributed by the 
medical evidence of record to the veteran's PTSD.  The 


question of what symptomatology is attributable to the 
veteran's PTSD is a rating question the Board does not reach.  
See 38 C.F.R. § 4.14 (2001).  


ORDER

The appeal for service connection for PTSD is granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

